Day, J.—
A petition for rehearing was filed, and upon a careful consideration thereof we are led to adhere to the conclusions above announced.
Since filing the opinion our attention has been directed to the cases of McMeechan v. Griffing, 3 Pick. 150; Leach v. Ansbacher, 55 Penn. St. 89; and Plumer v. Robertson, 6 S. & R. 184, strongly sustaining the views above expressed.
The last case is directly in point, and follows substantially the same line of argument as that pursued in the foregoing opinion.
In Baldwin v. Thompson, 15 Iowa, 504, the question here discussed was not considered.
The petition for rehearing is
Overruled.